DETAILED ACTION

Prosecution Reopened
In view of the appeal brief filed on October 5, 2021, PROSECUTION IS HEREBY REOPENED. Modified grounds of rejection are set forth below. Specifically, the examiner has (i) reviewed relevant case law and USPTO guidance dealing with computer-implemented functional claim limitations and compliance with 35 U.S.C. 112, and (ii) modified the grounds of rejection for greater consistency therewith.

To avoid abandonment of the application, appellant must exercise one of the following two options:
File a reply under 37 CFR 1.111; or,
Initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Gay Ann Spahn/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit
Art Unit 3993

Status of Submissions and Effect
As indicated in the Advisory Action mailed on August 9, 2021:
The after-final response filed on July 19, 2021 has been entered.
The rejection under 35 USC 251 based on a defective reissue declaration has been overcome by the corrected reissue declaration filed on July 19, 2021.
The rejection of claims 45, 50, 55, 61, 67 and 73 under 35 USC 251 (new matter) and under 35 USC 112(a) and (b) have been overcome by the cancellation of these claims.
The objections to the specification have been overcome by the amendments to the specification filed on July 19, 2021.

The after-final amendment filed on July 6, 2021 has not been entered for the reasons given in the Advisory Action mailed on July 19, 2021 and because this amendment was replaced by the corrected after-final amendment filed on July 19, 2021.

Original Disclosure – Definition
Application No. 14/341,824, which issued as Patent No. 9,213,337 (i.e., the patent for which reissue is sought), is identified as a continuation of prior Application No. 13/923,743 (now Patent No. 8,825,259). Accordingly, the “original disclosure” is the disclosure of Application No. 13/923,743 as filed on June 21, 2013. Any subject matter added to the disclosure (including the claims) during the earlier-concluded examination of either Application No. 13/923,743 or Application No. 14/341,824 does not constitute a part of the “original disclosure”.

Original Disclosure – Computer-Implemented Method, Medium and System
The original disclosure:
Indicates that the invention relates to an autonomous vehicle equipped with (a) one or more sensors detecting information about the environment in which the vehicle operates, and (b) a computer-implemented controller that uses the detected information to navigate through the environment. See col. 1, ll. 18-29 of Patent No. 9,213,3371.
Describes the invention as functioning to detect lane closures and lane shifts by an autonomous vehicle, with the invention including a computer-implemented method, a computer-implemented vehicle system, and a non-transitory computer readable medium, all of which utilize and/or rely upon a computer system having a processor that performs the specific functions of (a) determining a presence of an obstacle(s) in an autonomous vehicle’s lane of travel based on data input from at least one sensor; (b) determining a lateral distance between an obstacle(s) and a center of an autonomous vehicle’s lane of travel, (c) comparing the lateral distance to a predetermined threshold, and (d) providing instructions to control the autonomous vehicle based on the comparison, which autonomous vehicle control includes causing the vehicle to stop operating in the lane of travel (e.g., coming to a stop or changing lanes) when insufficient space exists for a driving lane given the constraints imposed by the obstacle(s). See col. 1, l. 33 to col. 2, l. 18; col. 2, l. 65 to col. 3, l. 35.
States that the invention “may be implemented in or may take the form of a computing device” (col. 3, ll. 52-54; emphasis added).
Explains that “a computer system 112 may control the vehicle 100 while in an autonomous mode via control instructions to a control system 106 for the vehicle 100. The computer system 112 may receive information from a sensor system 104, and base one or more control processes (such as the setting a heading so as to avoid a detected obstacle) upon the received information in an automated fashion” (col. 3, l. 65 to col. 4, l. 4; emphasis added).
Explains that “Many or all of the functions of the vehicle 100 may be controlled via the computer system 112 that receives inputs from the sensor system 104, the peripherals 108, etc., and communicates appropriate control signals to the propulsion system 102, the control system 106, the peripherals 108, etc. to effect automatic operation of the vehicle 100 based on its surroundings. The computer system 112 may include at least one processor 113 (which could include at least one microprocessor) that executes instructions 115 stored in a non-transitory computer readable medium, such as the data storage 114. The computer system 112 may also represent a plurality of computing devices that may serve to control individual components or subsystems of the vehicle 100 in a distributed fashion” (col. 8, ll. 4-17; emphasis added).
Indicates that “data storage 114 may contain instructions 115 (e.g., program logic) executable by the processor 113 to execute various automobile functions, 
States that “The computer system 112 controls the operation of the vehicle 100 based on inputs received from various subsystems indicating vehicle and/or environmental conditions (e.g., propulsion system 102, sensor system 104, and/or control system 106), as well as inputs from the user interface 116, indicating user preferences. For example, the computer system 112 may utilize input from the control system 106 to control the steering unit 132 to avoid an obstacle detected by the sensor system 104 and the obstacle avoidance system 144. The computer system 112 may be configured to control many aspects of the vehicle 100 and its subsystems” (col. 8, ll. 45-55; emphasis added).
Indicates that the computer-implemented invention includes:
A sensor fusion algorithm 138 which “may be an algorithm (or a computer program product storing an algorithm) configured to accept data from the sensor system 104 as an input…[and] may provide various assessments based on the data from sensor system 104. Depending upon the embodiment, the assessments may include evaluations of individual objects and/or features in the environment of vehicle 100, evaluations of particular situations, and/or evaluations of possible impacts based on the particular situation” (col. 6, ll. 8-20; emphasis added).
A navigation and pathing system 142 “configured to determine a driving path for the vehicle 100. For example, the navigation/pathing system 142 may determine a series of speeds and directional headings to effect movement of the vehicle 100 along a path that substantially avoids perceived obstacles while generally advancing the vehicle 100 along a roadway-based path leading to an ultimate destination…The navigation and pathing system 142 may additionally be configured to update the driving path dynamically while the vehicle 100 is in operation. In some configured to incorporate data from the sensor fusion algorithm 138, the GPS 122, and one or more predetermined maps so as to determine the driving path for vehicle 100” (col. 6, ll. 33-48; emphasis added).
An obstacle avoidance system “configured to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the vehicle 100. For example, the obstacle avoidance system 144 may effect changes in the navigation of the vehicle 100 by operating one or more subsystems in the control system 106 to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc. In some embodiments, the obstacle avoidance system 144 is configured to automatically determine feasible (“available”) obstacle avoidance maneuvers on the basis of surrounding traffic patterns, road conditions, etc. For example, the obstacle avoidance system 144 may be configured such that a swerving maneuver is not undertaken when other sensor systems detect vehicles, construction barriers, other obstacles, etc. in the region adjacent the vehicle 100 that would be swerved into. In some embodiments, the obstacle avoidance system 144 may automatically select the maneuver that is both available and maximizes safety of occupants of the vehicle. For example, the obstacle avoidance system 144 may select an avoidance maneuver predicted to cause the least amount of acceleration in a passenger cabin of the vehicle 100” (col. 6, l. 49 to col. 7, l. 3; emphasis added).
Explains that “the functionality described in connection with the flowcharts described herein can be implemented as special-function and/or configured general-function hardware modules, portions of program code executed by a processor (e.g., the processor 113 in the computer system 112) for achieving specific logical functions, determinations, and/or steps described in connection with the flowchart shown in FIG. 3. Where used, program code can be stored on any type of computer-readable medium (e.g., computer-readable storage medium or non-transitory media, such as the data storage 114 described above with respect 
States that “an example method may be implemented in whole or in part by other computing devices. For example, an example method may be implemented in whole or in part by a server system, which receives data from a device such as those associated with the vehicle. Other examples of computing devices or combinations of computing devices that can implement an example method are possible” (col. 15, ll. 1-8; emphasis added).
Indicates that “the techniques disclosed herein may be implemented as computer program instructions encoded on a non-transitory computer-readable storage media in a machine-readable format, or on other non-transitory media or articles of manufacture (e.g., the instructions 115 stored on the data storage 114 of the computer system 112 of the vehicle 100). FIG. 5 is a schematic illustrating a conceptual partial view of an example computer program product that includes a computer program for executing a computer process on a computing device, arranged according to at least some embodiments presented herein” (col. 15, ll. 9-20; emphasis added).

Claim Interpretation – BRI Standard
During examination, the pending claims are normally interpreted according to the broadest reasonable interpretation standard (hereinafter, the “BRI standard”). That is, claims are given their broadest reasonable interpretation consistent with the specification, and limitations in the specification are not read into the claims. See MPEP 2111 et seq.

Claim Interpretation – Lexicographer Exception to BRI Standard
A first exception to the BRI standard occurs when there is lexicographic definition in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. See MPEP 2111.01, section IV. 

After careful review of the original disclosure, the examiner finds that the applicant is not their own lexicographer with respect to any claim terms since the applicant has not set forth any special definitions of any claim terms that differ from the plain and ordinary meaning they would otherwise possess.

Claim Interpretation – Means-Plus-Function Exception to BRI Standard
A second exception to the BRI standard occurs when a claim recites a means-plus-function limitation that must be interpreted in accordance with 35 U.S.C. 112(f), formerly 35 U.S.C. 112, 6th paragraph. See MPEP 2181. 

Do the claims invoke 35 U.S.C. 112(f)?

I.A.	Authorities Relied Upon
See the discussion of the following decisions in the APPENDIX:
Williamson v. Citrix Online, LLC
Egenara, Inc. v. Cisco Systems, Inc.
Altiris Inc. v. Symantec Corp.
Ex Parte Smith
Ex parte Erol

I.B.1.	Do independent computer-implemented method claims 1 and 56 invoke 35 U.S.C. 112(f), i.e., do these claims (i) define the invention in terms of functions to be performed, but (ii) fail to recite sufficient structure for performing all of the claimed functions?
Claims 1 and 56 require that the claimed computer-implemented method is carried out by a “processor” that performs the following functions:
Function #1
Determining a presence of a plurality of construction obstacles based on data input from at least one sensor, including (i) one or more first construction obstacles substantially positioned on a first side of a lane of a road, and (ii) one or more second construction obstacles substantially positioned on a 

Determining a first lateral distance between a given one of the first construction obstacles and the center of the lane.
Function #3
Determining a second lateral distance between a given one of the second construction obstacles and the center of the lane.
Function #4
Determining a lane constraint—defining an amount of space between the given first and second construction obstacles—based on the determined first and second lateral distances.
Function #5
Comparing the lane constraint (i.e., the determined space between the given first and second construction obstacles) to a predetermined threshold.
Function #6 (claim 1)
Determining that the lane is closed based on the comparison indicating that the determined lane constraint is less than the threshold.
Function #7 (claim 56)
Determining that the lane is shifted based on the comparison indicating that the determined lane constraint is greater than the threshold.
Function #8
(claim 1)
Providing instructions to a control system of an autonomous vehicle to control the vehicle to stop operating in the lane by (i) adjusting a trajectory of the vehicle such that it changes lanes, or (ii) coming to a stop in the lane.
Function #9
(claim 56)
Providing instructions to a control system of an autonomous vehicle to control the vehicle to continue operating in the lane by adjusting a trajectory of the vehicle such that it travels between the given first and second obstacles.


Since claims 1 and 56 define the invention in terms of functions to be performed, the question becomes whether these claims recite sufficient structure for performing all of the claimed functions.
Based upon a review of claims 1 and 56 as a whole, the examiner finds that the only structural element positively recited in these claims is a “processor” for carrying out the claimed functions defined as method steps. While certain nouns, i.e., “sensor”, “vehicle”, “obstacles”, and “lane”, are recited in claims 1 and 56, these nouns do not correspond to structural elements positively recited in the body of the claim. Rather, they are used, within the functional recitations of claims 1 and 56, to describe the functions the claimed computer-implemented method is 
Based upon his review of applicant’s disclosure, and in consideration of the state of the computer-implemented control system art at the time of applicant’s invention, the examiner finds that:
An ordinary, off-the-shelf computer “processor” is structure. Thus, claims 1 and 56 recite some structure for performing the claimed functions. The question is whether this structure is sufficient for performing all of the claimed functions.
The hardware components of a computer processor are old and well known to a person of ordinary skill in the art (POSITA). 
Based upon the special functions required by claims 1 and 56, the claimed computer-implemented method is necessarily carried out by a computer processor having a particular configuration, i.e., it is specially configured and specially programmed in order to carry out the particular functions that are claimed.2
The finding that the processor required to implement the claimed computer-implemented method constitutes a special purpose processor executing special purpose computer programming/instructions is supported by the applicant’s own disclosure. Specifically, the applicant’s disclosure:
Contains little, if any, discussion of any new hardware component(s), or new arrangement of hardware components, that enable the claimed computer-implemented method to carry out the special functions required by the claims.
Describes the computer system 112 as functioning to control many or all of the functions of the vehicle 100, with the computer system 112 
Explains that data storage 114 may contain instructions 115 (e.g., program logic) executable by the processor 113 to execute various automobile functions, and may contain additional instructions to communicate with and/or control one or more of the propulsion system 102, the sensor system 104, the control system 106, and the peripherals 108. See col. 8, ll. 18-26 and 45-55. Again, the instructions 115 constitute special programming required to enable the processor 113 to execute various vehicle functions, including control of the propulsion system, sensor system, etc.
States that the “computer system 112 may be configured to control many aspects of the vehicle 100 and its subsystems” (col. 8, ll. 54-55). The term “configured” indicates that a special purpose computer system provided with special programming is required in order to control many aspects of the vehicle and its subsystems.
Describes the use of a sensor fusion algorithm 138, which may be a computer program product storing an algorithm, configured to accept data from the sensor system 104 as an input and provide various assessments based thereon, including evaluations of individual objects and/or features. See col. 6, ll. 8-20. Thus, the invention requires special purpose computer programming/instructions to make complex determinations based on sensor data.
Describes the use of a navigation and pathing system 142 that is configured to determine a driving path for the vehicle 100 defined as a series of speeds and directional headings to effect movement of the vehicle 100 along a path that substantially avoids perceived obstacles. See col. 6, ll. 33-48. Thus, the invention requires special purpose computer 
Describes the use of an obstacle avoidance system configured to identify, evaluate, and negotiate obstacles in the environment of the vehicle 100, including operating one or more subsystems in the control system 106 to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc. See col. 6, l. 49 to col. 7, l. 3. Thus, the invention requires special purpose computer programming/instructions to make complex determinations to identify and evaluate obstacles, and to operate vehicle subsystems to undertake various avoidance maneuvers.
Explains that the functionality of the claimed invention can be implemented as special-function and/or (specially) configured general-function hardware modules, and/or portions of program code executed by a processor (e.g., the processor 113 in the computer system 112) for achieving the specific logical functions, determinations, and/or steps described in the specification. See col. 10, ll. 48-61. Thus, the invention requires a specially configured computer system with special programming to achieve the obstacle evaluation and vehicle control functions described in the specification.
Indicates that the claimed invention may be implemented as computer program instructions encoded on a non-transitory computer-readable storage media in a machine-readable format, with Fig. 5 providing a schematic illustration of a conceptual partial view of an example computer program product that includes a computer program for executing the claimed functions. See col. 15, ll. 9-20. Thus, the invention requires special programming to achieve the claimed functions.
Accordingly, the applicant’s disclosure acknowledges that a computer processor(s) must be specially equipped, i.e., provided with special programming, in order to transform a general purpose computer processor(s) into a special purpose computer processor(s) for performing the specific functions and 
Based on the above findings, the applicant’s claimed invention is not only a computer-implemented invention, but primarily a software-implemented invention. That is, the distinctive features of the invention arise from the special programming instructions that are necessarily required to be executed by a special purpose computer processor in order to implement the claimed computer-implemented invention and perform the special functions required by the claims. 
Accordingly, a general purpose computer “processor”, as recited generically in claims 1 and 56, does not constitute sufficient structure for performing all of the claimed functions since it lacks the special programming required.
Conclusion: Independent computer-implemented method claims 1 and 56 invoke 35 U.S.C. 112(f) because these claims:
(i)   Recite Function #1 to Function #9 and, therefore, define the invention in terms of functions to be performed.
(ii)  Fail to recite sufficient structure for performing all of the claimed functions because the claimed “processor”, i.e., a general-purpose computer processor lacking special programming, is not capable of performing all of the claimed functions.

I.B.2.	Do independent computer readable medium claims 13 and 62 invoke 35 U.S.C. 112(f), i.e., do these claims (i) define the invention in terms of functions to be performed, but (ii) fail to recite sufficient structure for performing all of the claimed functions?
Claims 13 and 62 require that the non-transitory computer readable medium stores computer instructions that, when executed by a processor of a computer system, cause the computer system to perform Function #1 to Function #9 identified above, with Function #6 and Function #8 required by claim 13, and Function #7 and Function #9 required by claim 62. 
Since claims 13 and 62 define the invention in terms of functions to be performed, the question becomes whether these claims recite sufficient structure for performing all of the claimed functions.
Based upon a review of claims 13 and 62 as a whole, the only structural elements positively recited in these claims is a “non-transitory computer readable medium” that is defined 
Based upon his review of applicant’s disclosure, and in consideration of the state of the computer-implemented control system art at the time of applicant’s invention, the examiner finds that:
An ordinary, off-the-shelf “non-transitory computer readable medium” (i.e., computer memory) is structure. Likewise, general purpose computer “instructions” is structure. Thus, claims 13 and 62 recite some structure for performing the claimed functions. The question is whether this structure is sufficient for performing all of the claimed functions.
The hardware components of a non-transitory computer readable storage medium—that stores computer instructions—are old and well known to POSITA. 
Based upon the special functions required by claims 13 and 62, the claimed computer readable storage medium storing computer instructions necessarily has a particular configuration, i.e., it is specially configured and specially programmed in order to carry out the particular functions that are claimed.
The finding that the computer storage medium and computer instructions required to implement the claimed computer-implemented invention constitutes a special purpose computer storage medium storing special purpose computer programming/instructions is supported by the applicant’s own disclosure. See the more detailed explanation provided above with respect to claims 1 and 56. 
Accordingly, the applicant’s disclosure acknowledges that a computer storage medium and computer instructions must be specially equipped, i.e., provided with special programming, in order to transform a general purpose computer storage medium storing general purpose computer instructions into a special purpose computer storage medium storing special purpose computer instructions 
Based on the above findings, the applicant’s claimed invention is not only a computer-implemented invention, but primarily a software-implemented invention. That is, the distinctive features of the invention arise from the special programming instructions that are necessarily required to be stored in a special purpose computer storage medium and executed by a special purpose computer processor in order to implement the claimed computer-implemented invention and perform the special functions required by the claims. 
Accordingly, a general purpose “non-transitory computer readable medium” storing general purpose computer “instructions”, as recited generically in claims 13 and 62, does not constitute sufficient structure for performing all of the claimed functions since they lack the special programming required.
Conclusion: Independent computer readable medium claims 13 and 62 invoke 35 U.S.C. 112(f) because these claims:
(i)   Recite Function #1 to Function #9 and, therefore, define the invention in terms of functions to be performed.
(ii)  Fail to recite sufficient structure for performing all of the claimed functions because the claimed “non-transitory computer readable medium” storing “instructions”, i.e., a general-purpose computer storage medium lacking special programming, is not capable of performing all of the claimed functions.

I.B.3.	Do independent computer-implemented system claims 18 and 68 invoke 35 U.S.C. 112(f), i.e., do these claims (i) define the invention in terms of functions to be performed, but (ii) fail to recite sufficient structure for performing all of the claimed functions?
Claims 18 and 68 require that the computer-implemented system has a memory storing computer instructions that, when executed by a processor, cause the computer-implemented system to perform Function #1 to Function #9 identified above, with Function #6 and Function #8 required by claim 18, and Function #7 and Function #9 required by claim 68.

Based upon a review of claims 18 and 68 as a whole, the only structural elements positively recited in these claims are “at least one sensor”, “at least one processor”, and “a memory” that is defined as storing computer “instructions”. While certain nouns, i.e., “vehicle”, “obstacles”, and “lane”, are recited in claims 18 and 68, these nouns do not correspond to structural elements positively recited in the body of the claim. Rather, they are used, within the functional recitations of claims 18 and 68, to describe the functions the claimed computer instructions are operable to carry out when retrieved from the claimed memory and executed via the claimed processor in response to input from the claimed sensor. The same is true of the “control system of the autonomous vehicle” recited in the final paragraph of these claims.
Based upon his review of applicant’s disclosure, and in consideration of the state of the computer-implemented control system art at the time of applicant’s invention, the examiner finds that:
The claimed “sensor” is structure. However, a “sensor”, in and of itself, is not capable of performing the computer processing functions required by the claims.
An ordinary, off-the-shelf “processor” and an ordinary, off-the-shelf computer “memory” are structure. Likewise, general purpose computer “instructions” is structure. Thus, claims 18 and 68 recite some structure for performing the claimed functions. The question is whether this structure is sufficient for performing all of the claimed functions.
Based upon the special functions required by claims 18 and 68, the claimed processor and the claimed computer memory storing computer instructions necessarily have a particular configuration, i.e., they are specially configured and specially programmed in order to carry out the particular functions that are claimed.
As explained in greater detail above (with respect to claims 1, 13, 56 and 62), the applicant’s disclosure acknowledges that a computer processor, memory and instructions must be specially equipped, i.e., provided with special programming, in order to transform a general purpose computer system storing and executing 
Based on the above findings, the applicant’s claimed invention is not only a computer-implemented invention, but primarily a software-implemented invention. That is, the distinctive features of the invention arise from the special programming instructions that are necessarily required to be stored in a special purpose computer memory and executed by a special purpose computer processor in order to implement the claimed computer-implemented invention and perform the special functions required by the claims. 
Accordingly, a general purpose computer “memory” storing general purpose computer “instructions” executed by a general purpose “processor”, as recited generically in claims 18 and 68, does not constitute sufficient structure for performing all of the claimed functions since they lack the special programming required.
Conclusion: Independent computer-implemented system claims 18 and 68 invoke 35 U.S.C. 112(f) because these claims:
(i)   Recite Function #1 to Function #9 and, therefore, define the invention in terms of functions to be performed.
(ii)  Fail to recite sufficient structure for performing all of the claimed functions because the claimed “memory” storing “instructions” executed by a “processor”, i.e., a general-purpose computer system lacking special programming, is not capable of performing all of the claimed functions.

For claims that invoke 35 U.S.C. 112(f), does the specification disclose adequate corresponding structure to perform all of the claimed functions?

II.A.	Authorities Relied Upon
See the discussion of the following decisions in the APPENDIX:
Williamson v. Citrix Online, LLC
Aristocrat Technologies Australia Pty Ltd. v. International Game Technology
Ex Parte Smith
Ex parte Erol

II.B.1.	For independent computer-implemented method claims 1 and 56, does the specification disclose adequate corresponding structure in the form of a specific algorithm or step-by-step process to perform all of the claimed functions?
Based upon a review of the applicant’s original disclosure, the examiner finds that the closest structure disclosed as corresponding to the claimed “processor” is the processor 113 of the computer system 112. 
In the case of computer-implemented inventions that rely upon special software (special programming) to execute the claimed functions, the structure disclosed in the specification must be more than a general purpose computer or microprocessor. Rather, the “corresponding structure” is an algorithm(s) for performing the claimed functions. The algorithm(s) may be expressed as a mathematical formula, in prose, as a flow chart, or in any other manner that provides sufficient structure. Regardless of the manner in which it is expressed, the algorithm(s), by definition, must constitute a finite sequence of specific logic steps for performing a particular task.
There is a distinction between language that simply describes the function to be performed and the required disclosure of an algorithm(s) by which it is performed. In other words, it is not enough to disclose desired results or intended outcomes; rather, the means of achieving those results/outcomes must be disclosed in the form of a specific algorithm(s) that describes how the claimed function(s) is performed.
Further, it is not sufficient for the applicant to simply state or later argue that POSITA could theoretically write the necessary algorithm(s) and/or would know what software to employ to accomplish the claimed function(s), i.e., to show that the enablement requirement of 35 U.S.C. 112(a) is met. The inquiry is whether one skilled in the art would understand the patent specification itself to disclose, in sufficient detail, the “corresponding structure”, i.e., the necessary software-based algorithm(s) used by applicant for performing the claimed function(s).

Function #1 is not a relatively basic computer-implemented function. Rather, a complex algorithm is required in order to determine (i) a presence of one or more first construction obstacles substantially positioned on a first side of a lane of a road, (ii) a presence of one or more second construction obstacles substantially positioned on a second side of the lane, and (iii) a lane defined as having a center that divides the lane into the first and second sides.
Function #2 and Function #3 are not relatively basic computer-implemented functions. Rather, a complex algorithm is required in order to determine respective lateral distances between first and second construction obstacles and the center of the lane.
Function #4 is not a relatively basic computer-implemented function. Rather, a specific and detailed algorithm is required in order to determine a lane constraint—defining an amount of space between the given first and second construction obstacles—based on the determined first and second lateral distances.
Function #5, Function #6 and Function #7 are relatively basic computer-implemented functions that involve only comparing a value to a predetermined value and determining whether the value is greater or less than the predetermined value. Thus, the specification is not required to disclose a detailed algorithm for performing these functions.
Function #8 is not a relatively basic computer-implemented function. Rather, a complex algorithm is required in order to generate instructions to a control system of an autonomous vehicle to control the vehicle to stop operating in the lane by (i) adjusting a trajectory of the vehicle such that it changes lanes, or (ii) coming to a stop in the lane.
Function #9 is not a relatively basic computer-implemented function. Rather, a complex algorithm is required in order to generate instructions to a control system of an autonomous vehicle to control the vehicle to continue operating in the lane 
With respect to the algorithm required for performing Function #1, the examiner finds that:
The disclosure at col. 3, ll. 12-47 provides a broad overview of the use of sensor data to iteratively process detected obstacles and determine whether a lane is closed or shifted. However, this portion of the disclosure does not define a specific algorithm or step-by-step process for performing Function #1. It is not enough to disclose desired results or intended outcomes; rather, the means of achieving those results/outcomes must be disclosed in the form of a specific algorithm(s) that describes how the claimed function(s) is performed.
The disclosure at col. 6, ll. 8-32 refers to the use of (i) a sensor fusion algorithm to evaluate objects in an environment, and (ii) an object recognition algorithm to map an environment and track objects. However, no details are provided as to the specifics of such algorithms. Thus, this portion of the disclosure does not define specific algorithms or step-by-step processes for processing sensor data to achieve Function #1. It is not enough that POSITA could theoretically write the necessary algorithms and/or would know what software to employ; rather, the specification must explain the applicant’s “corresponding structure”, i.e., the necessary algorithms used by applicant for performing the claimed functions.
Blocks 302 and 322 in Figs. 3A and 3B provide a high-level and partial summary of Function #1. That is, blocks 302 and 322 merely restate the claimed function in a partial way, but do not disclose a finite sequence of specific logic steps for determining (i) a presence of one or more first construction obstacles substantially positioned on a first side of a lane of a road, (ii) a presence of one or more second construction obstacles substantially positioned on a second side of the lane, and (iii) a lane defined as having a center that divides the lane into the first and second sides.
The disclosure at col. 11, ll. 9-51 and col. 13, ll. 27-47 describes the environment in which a vehicle operates while Function #1 is performed, and also provides a broad overview of the use of a sensor unit to determine the presence of obstacles. 
The illustrations provided in Figs. 4A-4C show the environment in which a vehicle operates while Function #1 is performed, but these figures do not establish the manner in which the processor processes sensor data to achieve Function #1. That is, these figures do not disclose the specific calculations that must be performed by the required algorithm(s) for achieving the claimed function(s).
Based on the above findings, the specification itself fails to disclose, in sufficient detail, the “corresponding structure”, i.e., the necessary software-based algorithms, used by applicant for determining (i) a presence of one or more first construction obstacles substantially positioned on a first side of a lane of a road, (ii) a presence of one or more second construction obstacles substantially positioned on a second side of the lane, and (iii) a lane defined as having a center that divides the lane into the first and second sides..
With respect to the algorithm required for performing Function #2 and Function #3, the examiner finds that:
The disclosure at col. 3, ll. 12-47 provides a broad overview of the use of sensor data to iteratively process detected obstacles and determine lateral distances between obstacles and the center of a lane. However, this portion of the disclosure does not define a specific algorithm or step-by-step process for performing Function #2 and Function #3. It is not enough to disclose desired results or intended outcomes; rather, the means of achieving those results/outcomes must be disclosed in the form of a specific algorithm(s) that describes how the claimed function(s) is performed.
The disclosure at col. 6, ll. 8-32 refers to the use of (i) a sensor fusion algorithm to evaluate objects in an environment, and (ii) an object recognition algorithm to map an environment and track objects. However, no details are provided as to the 
Block 304 in Fig. 3A provides a high-level and partial summary of Function #2 and Function #3. That is, block 304 merely restates the claimed function in a partial way, but does not disclose a finite sequence of specific logic steps for determining respective lateral distances between first and second construction obstacles and the center of the lane.
The disclosure at col. 11, l. 52 to col. 12, l. 42 describes the environment in which a vehicle operates while Function #2 and Function #3 are performed. This portion also provides a broad overview of the use of sensor data to (a) construct a set of points that represent the center of a lane, and (b) determine a lateral distance between obstacles and the center of the lane. However, no details are provided as to the specifics of the required algorithms. That is, no finite sequence of logic steps is disclosed for either (a) constructing a set of points that represent the center of a lane, or (b) determining a lateral distance between obstacles and the center of the lane. Thus, this portion of the disclosure does not define specific algorithms or step-by-step processes for processing sensor data to achieve Function #2 and Function #3.
The illustrations provided in Figs. 4A-4C show the environment in which a vehicle operates while Function #2 and Function #3 are performed, but these figures do not establish the manner in which the processor processes sensor data to achieve Function #2 and Function #3. That is, these figures do not disclose the specific calculations that must be performed or the specific step-by-step processes that must be followed in order to (a) construct a set of points that represent the center of a lane, and (b) determine a lateral distance between obstacles and the center of the lane.
Based on the above findings, the specification itself fails to disclose, in sufficient detail, the “corresponding structure”, i.e., the necessary software-based algorithm(s) used by applicant for performing Function #2 and Function #3.
With respect to the algorithm required for performing Function #4, the examiner finds that the disclosure provided at col. 13, l. 65 to col. 14, l. 25 provides a sufficiently detailed disclosure of the necessary algorithm.
With respect to the algorithm required for performing Function #8, the examiner finds that:
The disclosure at col. 3, ll. 12-47 provides a broad overview of the use of sensor data to iteratively process detected obstacles and avoid such obstacles by controlling the vehicle to stop operating in the lane by coming to a stop in the lane. However, this portion of the disclosure does not define a specific algorithm or step-by-step process for performing Function #8. It is not enough to disclose desired results or intended outcomes; rather, the means of achieving those results/outcomes must be disclosed in the form of a specific algorithm(s) that describes how the claimed function(s) is performed.
The disclosure at col. 6, l. 33 to col. 7, l. 3 refers to the use of (i) a navigation system for determining a series of speeds and directional headings to control a vehicle’s driving path, and (ii) an obstacle avoidance system for identifying and evaluating obstacles and operating vehicle subsystems to undertake swerving, turning and braking maneuvers to avoid the obstacles. However, no details are provided as to the specifics of the required algorithms. Thus, this portion of the disclosure does not define specific algorithms or step-by-step processes for generating vehicle control instructions to achieve Function #8. It is not enough that POSITA could theoretically write the necessary algorithms and/or would know what software to employ; rather, the specification must explain the applicant’s “corresponding structure”, i.e., the necessary algorithms used by applicant for performing the claimed functions.
Block 308 in Fig. 3A provides a high-level and partial summary of Function #8. That is, block 308 merely restates the claimed function in a partial way, but does not disclose a finite sequence of specific logic steps for generating instructions to 
The disclosure at col. 12, l. 62 to col. 13, l. 12 and at col. 14, ll. 32-37 essentially restates the claimed function(s), but does not disclose a finite sequence of specific logic steps for generating instructions to achieve Function #8. Thus, this portion of the disclosure does not define specific algorithms or step-by-step processes for performing the claimed function(s).
The illustrations provided in Figs. 4A-4C show the environment in which a vehicle operates while Function #8 is performed, but these figures do not establish the manner in which the processor generates instructions for controlling vehicle subsystems, such as propulsion, braking and steering, to achieve Function #8. That is, these figures do not disclose the specific step-by-step processes that must be followed in order to generate instructions to a control system of an autonomous vehicle to control the vehicle to stop operating in the lane by (i) adjusting a trajectory of the vehicle such that it changes lanes, or (ii) coming to a stop in the lane.
Based on the above findings, the specification itself fails to disclose, in sufficient detail, the “corresponding structure”, i.e., the necessary software-based algorithm(s) used by applicant for performing Function #8.
With respect to the algorithm required for performing Function #9, the examiner finds that:
The disclosure at col. 3, ll. 12-47 provides a broad overview of the use of sensor data to iteratively process detected obstacles and avoid such obstacles by adjusting a trajectory of the vehicle such that it travels between the obstacles. However, this portion of the disclosure does not define a specific algorithm or step-by-step process for performing Function #9. It is not enough to disclose desired results or intended outcomes; rather, the means of achieving those results/outcomes must be disclosed in the form of a specific algorithm(s) that describes how the claimed function(s) is performed.
The disclosure at col. 6, l. 33 to col. 7, l. 3 refers to the use of (i) a navigation system for determining a series of speeds and directional headings to control a vehicle’s driving path, and (ii) an obstacle avoidance system for identifying and evaluating obstacles and operating vehicle subsystems to undertake swerving, turning and braking maneuvers to avoid the obstacles. However, no details are provided as to the specifics of the required algorithms. Thus, this portion of the disclosure does not define specific algorithms or step-by-step processes for generating vehicle control instructions to achieve Function #9. It is not enough that POSITA could theoretically write the necessary algorithms and/or would know what software to employ; rather, the specification must explain the applicant’s “corresponding structure”, i.e., the necessary algorithms used by applicant for performing the claimed functions.
Block 328 in Fig. 3B provides a high-level and partial summary of Function #9. That is, block 328 merely restates the claimed function in a partial way, but does not disclose a finite sequence of specific logic steps for generating instructions to a control system of an autonomous vehicle to control the vehicle to continue operating in the lane by adjusting a trajectory of the vehicle such that it travels between the given first and second obstacles.
The disclosure at col. 14, ll. 30-32 and 37-46 essentially restates the claimed function(s), but does not disclose a finite sequence of specific logic steps for generating instructions to achieve Function #9. Thus, this portion of the disclosure does not define specific algorithms or step-by-step processes for performing the claimed function(s).
The illustrations provided in Figs. 4A-4C show the environment in which a vehicle operates while Function #9 is performed, but these figures do not establish the manner in which the processor generates instructions for controlling vehicle subsystems such as propulsion, braking and steering to achieve Function #9. That is, these figures do not disclose the specific step-by-step processes that must be followed in order to generate instructions to a control system of an autonomous vehicle to control the vehicle to continue operating in the lane by adjusting a 
Based on the above findings, the specification itself fails to disclose, in sufficient detail, the “corresponding structure”, i.e., the necessary software-based algorithm(s) used by applicant for performing Function #9.
Conclusion: For independent computer-implemented method claims 1 and 56, the specification fails to disclose adequate corresponding structure in the form of a specific algorithm or step-by-step process to perform claimed Function #1, Function #2, Function #3, Function #8 and Function #9.

II.B.2.	For independent computer readable medium claims 13 and 62, does the specification disclose adequate corresponding structure in the form of a specific algorithm or step-by-step process to perform all of the claimed functions?
Based upon a review of the applicant’s original disclosure, the examiner finds that the closest structure disclosed as corresponding to the claimed “non-transitory computer readable medium” storing computer “instructions” is the data storage 114 of the computer system 112 which stores computer instructions 115. 
	Claims 13 and 62 recite the same Function #1 to Function #9 as claims 1 and 56. Therefore, the analysis provided above with respect to claims 1 and 56 applies equally to claims 13 and 62.
Conclusion: For independent computer readable medium claims 13 and 62, the specification fails to disclose adequate corresponding structure in the form of a specific algorithm or step-by-step process to perform claimed Function #1, Function #2, Function #3, Function #8 and Function #9.

II.B.3.	For independent computer-implemented system claims 18 and 68, does the specification disclose adequate corresponding structure in the form of a specific algorithm or step-by-step process to perform all of the claimed functions?
	Based upon a review of the applicant’s original disclosure, the examiner finds that the closest structure disclosed as corresponding to the claimed computer-implemented “system” having at least one “processor” and a “memory” storing computer “instructions” is the computer 
Claims 18 and 68 recite the same Function #1 to Function #9 as claims 1 and 56. Therefore, the analysis provided above with respect to claims 1 and 56 applies equally to claims 18 and 68.
Conclusion: For independent computer-implemented system claims 18 and 68, the specification fails to disclose adequate corresponding structure in the form of a specific algorithm or step-by-step process to perform claimed Function #1, Function #2, Function #3, Function #8 and Function #9.

III.	Dependent Claims
Dependent claims 11, 12, 16, 17, 41-44, 46-49, 51-54, 57-60, 63-66 and 69-72 recite further functions that the computer-implemented inventions to carry out. For essentially the same reasons given above with respect to the independent claims:
The limitations of the dependent claims also invoke 35 U.S.C. 112(f) because these claims (i) define the invention in terms of functions to be performed, but (ii) fail to recite sufficient structure for performing all of the claimed functions.
The specification fails to disclose adequate corresponding structure in the form of specific algorithms or step-by-step processes used by applicant to achieve all of the claimed functions.
Further, claims 42, 47, 52, 58, 64 and 70, coupled with their respective independent claims, define the invention as performing Function #1, Function #2, Function #3, Function #8 and Function #9 in the case where the construction obstacles comprise K-rails (aka, Jersey walls/barriers). However, the specification fails to adequately disclose the specific algorithms or step-by-step processes used by applicant to achieve Function #1, Function #2, Function #3, Function #8 and Function #9 in the case where the construction obstacles comprise K-rails.
The drawings illustrate scenarios in which a vehicle encounters construction cones. See Figs. 4A-4C. However, the drawings do not illustrate any scenario in which a vehicle encounters K-rails. Further, the specification provides an overview of a procedure for determining lateral distances between construction cones and the lane center and using those lateral distances to determine/update a lane constraint. See col. 11, l. 9 to col. 14, l. 25. However, the specification 
POSITA would recognize that K-rails are structured differently than construction cones. When viewed from the end, K-rails have a profile that could be considered to be similar to that of construction cones. However, when viewed from the side, K-rails are drastically different from cones. Cones are symmetrical about a vertical axis and occupy a small amount of three-dimensional space—which makes it possible to treat cones as occupying a single point in three-dimensional space and as having a single lateral distance from the lane center. In contrast, K-rails have a significant length and, therefore, occupy a significant amount of three-dimensional space—which prevents them from being treated as though they occupy a single point in three-dimensional space or as having a single lateral distance from the lane center. 
Due to such differences, K-rails cannot be simply substituted for construction cones while using the same procedure for determining lateral distances between construction cones and the lane center and using those lateral distances to determine/update a lane constraint. However, the specification is silent as to the manner in which such a procedure is to be carried out when the obstacles are K-rails. It is unclear how the lateral distance from a K-rail to the lane center is to be defined, e.g., relative to which point along the length and across the width of the K-rail. And it is unclear how the invention distinguishes between the potential different lateral distances between the K-rail and the lane center along the longitudinal extent of the K-rail.
For these reasons, the specification fails to disclose adequate corresponding structure in the form of specific algorithms or step-by-step processes used by applicant to achieve all of the claimed functions, including Function #1, Function #2, Function #3, Function #8 and Function #9 as further defined by dependent claims 42, 47, 52, 58, 64 and 70.

IV.	Lack of Compliance with 35 USC 112
	Due to the failure to disclose adequate corresponding structure in the form of a specific algorithm or step-by-step process to perform claimed Function #1, Function #2, Function #3, Function #8 and Function #9, rejections under 35 USC 112(a) and (b) are set forth below.


V.	How to Prevent Invoking 35 U.S.C. 112(f)
If the applicant does not intend to have the above-discussed limitations of claims 1, 11-13, 16-18, 41-44, 46-49, 51-54, 56-60, 62-66 and 68-72 invoke 35 U.S.C. 112(f), the applicant may amend the claims so they will clearly not invoke 35 U.S.C. 112(f).
Moreover, if the applicant believes the claimed “processor” (see claims 1 and 56), the claimed “non-transitory computer readable medium” storing computer “instructions” (see claims 13 and 62), and the claimed computer-implemented “system” having at least one “processor” and a “memory” storing computer “instructions” (see claims 18 and 68), which are part of the necessary computer system for implementing the claimed computer-implemented inventions and performing the specific functions required by the claims, have a structural meaning known to POSITA, the applicant should expressly state on the record that these limitations have a structural meaning known to POSITA and provide appropriate evidence in support thereof (e.g., a prior art U.S. patent). Additionally, in order to show that the above-discussed limitations of the claims do not invoke 35 U.S.C. 112(f), the applicant must also state on the record and provide evidence in support thereof that the claimed structure can perform the claimed functions in their entirety.
The applicant is reminded that, should the applicant amend a claim limitation so that it does not invoke 35 U.S.C. 112(f) or successfully argue that the limitation does not invoke 35 U.S.C. 112(f), elements from the specification (including any algorithms) will not be read into the claims since the Federal Circuit has repeatedly and clearly held that it will not read unstated limitations into claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 1:  Claims 1, 11-13, 16-18, 41-44, 46-49, 51-54, 56-60, 62-66 and 68-72 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
NOTE: This rejection is based on the underlying finding that the rejected claims invoke 35 U.S.C. 112(f), i.e., these claims (i) define the invention in terms of functions to be performed, but (ii) fail to recite sufficient structure for performing all of the claimed functions.
The claims are indefinite due to the failure to disclose adequate corresponding structure in the form of a specific algorithm or step-by-step process to perform claimed Function #1, Function #2, Function #3, Function #8 and Function #9. Further, the claims are indefinite due to the failure to disclose adequate corresponding structure in the form of a specific algorithm or step-by-step process to perform Function #1, Function #2, Function #3, Function #8 and Function #9 as further defined by dependent claims 42, 47, 52, 58, 64 and 70. See the detailed explanations above. 

GROUND 2:  Claims 43, 48, 53, 59, 65 and 71 are indefinite under 35 U.S.C. 112(b) for the following reasons.
NOTE: This rejection is not predicated on a finding that the rejected claims invoke 35 U.S.C. 112(f). Thus, this rejection cannot be overcome merely by establishing that 35 U.S.C. 112(f) is not invoked.
	Claim 43 recites “wherein determining the lane constraint is initially based on the lateral distance of the construction obstacle having the smallest lane distance” (ll. 7-8). This subject matter is indefinite because the singular term “the lateral distance…” is inconsistent with previous claim 1, which requires the determination of both a first lateral distance and a second lateral distance. The above-recited subject matter of claim 43 only requires the use of a singular “lateral distance” in determining the lane constraint, whereas claim 1 more narrowly defines the lane constraint as being determined based upon first and second lateral distances. When a dependent claim recites a limitation that is broader than the claim from which it depends, it renders the dependent claim indefinite.
Claims 48, 53, 59, 65 and 71 recite “wherein determining the lane constraint is initially based on the lateral distance of the construction obstacle having the smallest lane distance” (claims 48 and 65, ll. 8-9; claims 53, 59 and 71, ll. 7-8). This subject matter is indefinite for essentially the same reasons given above with respect to claim 43.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 3: Claims 1, 11-13, 16-18, 41-44, 46-49, 51-54, 56-60, 62-66 and 68-72 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and/or as failing to comply with the enablement requirement.
NOTE: This rejection is based on the finding that the specification does not adequately disclose the computer and the algorithm(s) that achieve the claimed functions in sufficient detail, i.e., how the inventor intends to achieve the claimed functions. This rejection is not predicated on a finding that the rejected claims invoke 35 U.S.C. 112(f). Thus, this rejection cannot be overcome merely by establishing that 35 U.S.C. 112(f) is not invoked.

Even if the claims do not invoke 35 U.S.C. 112(f), does the specification disclose structure that achieves the claimed functions in sufficient detail?

I.	Authorities Relied Upon
See the discussion of the following decisions/guidance in the APPENDIX:
Ex Parte Smith
Ex parte Jiajun Zhu et al. ‘727
Ex parte Jiajun Zhu et al. ‘723
The 2109 § 112 Guidance3

II.A.	For independent computer-implemented method claims 1 and 56, does the specification adequately disclose the computer and the algorithm(s) that achieve the claimed functions in sufficient detail, i.e., how the inventor intends to achieve the claimed functions?
Based upon his review of applicant’s disclosure, and in consideration of the state of the computer-implemented control system art at the time of applicant’s invention, the examiner finds that:
For the reasons given in more detail above, Function #1, Function #2, Function #3, Function #8 and Function #9 are not relatively basic computer-implemented functions. Rather, complex algorithms are required in order to achieve these functions.
Function #5, Function #6 (claim 1) and Function #7 (claim 56) are relatively basic computer-implemented functions that involve only comparing a value to a predetermined value and determining whether the value is greater or less than the predetermined value. Thus, the specification is not required to disclose a detailed algorithm for performing these functions.
With respect to Function #1, Function #2, Function #3, Function #8 and Function #9, the examiner finds that the specification fails to adequately disclose the algorithm(s) that achieve the claimed function(s) in sufficient detail, i.e., how the inventor intends to achieve the claimed function(s). See the detailed analysis above, which explains the examiner’s findings concerning the specification’s disclosure of the required algorithms. 
It is not enough that a skilled artisan could theoretically write a computer program(s) to achieve the claimed functions because a specification must explain how the inventor intends to achieve the claimed functions to satisfy the written description requirement. Further, a description that merely renders the invention obvious does not satisfy the written description requirement. Sufficient information must be provided to show that the inventor had possession of the claimed invention, including details about how a disclosed general purpose computer or processor is programmed to achieve the desired outcomes defined by the claimed functions.
Conclusion: For independent computer-implemented method claims 1 and 56, the specification fails to disclose the algorithms that achieve the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.

II.B.	For independent computer readable medium claims 13 and 62, does the specification adequately disclose the computer and the algorithm(s) that achieve the claimed functions in sufficient detail, i.e., how the inventor intends to achieve the claimed functions?
Claims 13 and 62 recite the same Function #1 to Function #9 as claims 1 and 56. Therefore, the analysis provided above with respect to claims 1 and 56 applies equally to claims 13 and 62. 
Conclusion: For independent computer readable medium claims 13 and 62, the specification fails to disclose the algorithms that achieve the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.

II.C.	For independent computer-implemented system claims 18 and 68, does the specification adequately disclose the computer and the algorithm(s) that achieve the claimed functions in sufficient detail, i.e., how the inventor intends to achieve the claimed functions?
Claims 18 and 68 recite the same Function #1 to Function #9 as claims 1 and 56. Therefore, the analysis provided above with respect to claims 1 and 56 applies equally to claims 18 and 68. 
Conclusion: For independent computer-implemented system claims 18 and 68, the specification fails to disclose the algorithms that achieve the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.

III.	Dependent Claims
Dependent claims 11, 12, 16, 17, 41-44, 46-49, 51-54, 57-60, 63-66 and 69-72 recite further functions that the computer-implemented inventions to carry out. For essentially the same reasons given above with respect to the independent claims, the specification fails to disclose the algorithms that achieve the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.


Pertinent Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Dolgov et al.”
US Patent No. 8,473,144 B1

“Fairfield et al.”
US Publication No. 2014/0063232 A1

“Fujiwara et al.”
US Patent No. 7,778,753 B2

“Kawasaki”
US Publication No. 2006/0155469 A1

“Kageyama et al.”
US Patent No. 6,292,725 B1

“Kimura et al.”
US Publication No. 2007/0192006 A1

“Kurami et al.”
US Patent No. 5,208,750

“Larsson”
WO Publication No. 2013/074035 A1

“Neff”
US Patent No. 8,311,730 B2

“Schiffmann et al.”
US Patent No. 8,055,445 B2

“Sugano”
US Publication No. 2005/0159876 A1

“TNO”
M.R. Koopman. TNO Automotive report entitled “The development of a path planning strategy for obstacle avoidance and crash impact minimization for an automatic guided vehicle”, dated June 18, 2003, © 2003 by TNO Automotive, 70 pages plus Appendices A-I, identified as “03.OR.AC.034.1/MRK”

“Tsuchiya et al.”
US Patent No. 5,530,420

“Tsunekawa”
US Publication No. 2013/0169449 A1


US Publication No. 2010/0104199 A1



See the discussion of the teachings of Kawasaki in item 36 (pp. 28-31) of the prior Office action mailed on December 11, 2020.

See the discussion of the teachings of Neff and TNO in item 38 (pp. 31-35) of the prior Office action mailed on December 11, 2020.

See the discussion of the teachings of Dolgov et al., Fairfield et al., Fujiwara et al., Kageyama et al., Kimura et al., Kurami et al., Larsson, Schiffmann et al., Sugano, Tsuchiya et al., Tsunekawa and Zhang et al. in items 42-53 (pp. 36-38) of the prior Office action mailed on December 11, 2020.

Response to Arguments
Applicant’s arguments presented in the appeal brief filed on October 5, 2021 have been fully considered. Some of these arguments are moot in view of the modified grounds of rejection set forth above. The remaining arguments are addressed below.

Applicant argues that the rejections of claims 42, 47, 52, 58, 64 and 70 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are improper. The examiner disagrees. These dependent claims, coupled with their respective independent claims, define the invention as performing Function #1, Function #2, Function #3, Function #8 and Function #9 in the case where the construction obstacles comprise K-rails (aka, Jersey walls/barriers). However, for the reasons detailed above, the specification fails to adequately disclose the specific algorithms or step-by-step processes used by applicant to achieve the Function #1, Function #2, Function #3, Function #8 and Function #9 in the case where the construction obstacles comprise K-rails.
Applicant argues that the specification clearly discloses K-rails as examples of obstacles that the claimed invention is meant to detect. However, mentioning K-rails as examples is not sufficient because it does not explain the specific algorithms or step-by-step processes used by 
Applicant argues that a K-rail could theoretically be represented by a single point. However, this argument fails because a single point in no way accurately represents a large three-dimensional structure such as a K-rail and, therefore, would not enable the autonomous vehicle to accurately detect the claimed lane constraint relative to a K-rail. Further, even if a K-rail could be represented in such a manner, it is not enough that a skilled artisan could theoretically write a computer program(s) to achieve the claimed functions because a specification must explain how the inventor intends to achieve the claimed functions to satisfy the written description requirement. Further, a description that merely renders the invention obvious does not satisfy the written description requirement. Sufficient information must be provided to show that the inventor had possession of the claimed invention, including details about how a disclosed general purpose computer or processor is programmed to achieve the desired outcomes defined by the claimed functions.
Applicant argues that the specification teaches that a computer system and radar unit could determine the lateral distance between the lane center and a center point on an obstacle. However, such a disclosure is not a sufficiently detailed explanation of the manner in which applicant achieves the claimed function—it does not explain the necessary algorithm(s) implemented by the computer system and/or radar unit. Again, it is not enough that a skilled artisan could theoretically write a computer program(s) to achieve the claimed functions.

Applicant argues that the rejection of claims 43, 48, 53, 59, 65 and 71 under 35 U.S.C. 112(b) is improper. The examiner disagrees for the reasons given in GROUND 2.
Applicant argues that claims 43, 48, 53, 59, 65 and 71 relate to what the determining of the lane constraint is initially based on. This argument fails because it does not overcome the disagreement between dependent claims 43, 48, 53, 59, 65 and 71 and their independent claims. Since the independent claims require the use of two determined distances in determining the lane constraint, it is inconsistent and indefinite to define the lane constraint as being determined using only one determined distance in the dependent claims.

Applicant argues that the examiner’s interpretation of claims 1, 11-13, 16-18, 41-44, 46-49, 51-54, 56-60, 62-66 and 68-72 as invoking 35 U.S.C. 112(f) is incorrect. The examiner disagrees for the reasons detailed above. The examiner has (i) reviewed relevant case law and USPTO guidance dealing with computer-implemented functional claim limitations and compliance with 35 U.S.C. 112, and (ii) modified the grounds of rejection for greater consistency therewith. The claims invoke 35 U.S.C. 112(f) because they:
 (i)   Recite Function #1 to Function #9 and, therefore, define the invention in terms of functions to be performed.
(ii)  Fail to recite sufficient structure for performing all of the claimed functions because the recited structure (i.e., the claimed “processor”, “non-transitory computer readable medium” storing “instructions”, and “memory” storing “instructions”) is not capable of performing all of the claimed functions. That is, a general-purpose computer processor/system lacking special programming is not capable of performing all of the claimed functions.
	Applicant argues that the claimed “processor”, “non-transitory computer readable medium” storing “instructions”, and “memory” storing “instructions” are well-known, well-defined structures, citing both general and subject-matter-specific dictionaries for support. However, the question is not whether the claims are utterly devoid of structure but whether the claim terms recite sufficient structure to perform the claimed functions. While the claimed “processor”, “non-transitory computer readable medium” storing “instructions”, and “memory” storing “instructions” connote some structure in the general sense of computer hardware and software, they do not amount to sufficient structure for performing each of the claimed functions. The examiner’s findings are consistent with the following decisions discussed in the APPENDIX:
Williamson v. Citrix Online, LLC
Egenara, Inc. v. Cisco Systems, Inc. (finding that, while the claimed “logic” was not utterly devoid of structure, it was not sufficient structure for performing the claimed functions).
Altiris Inc. v. Symantec Corp. (finding that the recited “commands” were so broad as to give little indication of the particular structure used such that one must still look to the specification for an adequate understanding of the structure of that software, i.e., the recited “commands” did not constitute sufficient structure to perform the entirety of the claimed functions).
Ex Parte Smith (finding that “processor” and “memory” were not sufficient structure for performing all of the claimed functions).
Ex parte Erol (finding that “processor” and “reader” were not sufficient structure for performing all of the claimed functions).
Applicant argues that district courts have found that “processor”, “instructions”, “code segment” and “computer program” are sufficient structure such that 35 U.S.C. 112(f) is not invoked, citing SyncPoint Imaging, LLC v. Nintendo of America, Inc., Case No. 15-cv-00247 (E.D. Tex. Jan. 5, 2016) and Collaborative Agreements, LLC v. Adobe Systems Incorporated, Case No. 15-cv-03853 (N.D. Cal. Dec. 2, 2015). However, applicant’s reliance on such district court decisions is not persuasive because:
These district court decisions are not precedential and cannot be relied upon to circumvent or contravene the relevant case law and related USPTO guidance relied upon by the examiner. 
In the examiner’s view, these district court decisions were based primarily on Williamson Test 1 (i.e., the claim term fails to recite sufficiently definite structure), while failing to specifically address Williamson Test 2 (i.e., the claim term recites a function without reciting sufficient structure for performing that function). In this case, the examiner relies on Williamson Test 2 as the basis for determining that 35 U.S.C. 112(f) is invoked. Accordingly, any argument that challenges the invocation of 35 U.S.C. 112(f) on the basis of Williamson Test 1 cannot be considered dispositive.
The claimed functions in question in these district court decisions differ from Function #1 to Function #9 in this case. Therefore, the fact that “processor”, 
Applicant argues that it was well-known to use off-the-shelf processors and memory to control autonomous vehicle operation, citing the Defense Advanced Research Projects Agency (DARPA) Grand Challenge. This argument fails because:
With respect to GROUND 1, it is not enough to disclose desired results or intended outcomes; rather, the means of achieving those results/outcomes must be disclosed in the form of a specific algorithm(s) that describes how the claimed function(s) is performed. Further, it is not enough that POSITA could theoretically write the necessary algorithms and/or would know what software to employ; rather, the specification must explain the applicant’s “corresponding structure”, i.e., the necessary algorithms used by applicant for performing the claimed functions.
With respect to GROUND 3, it is not enough that a skilled artisan could theoretically write a computer program(s) to achieve the claimed functions because a specification must explain how the inventor intends to achieve the claimed functions to satisfy the written description requirement. Further, a description that merely renders the invention obvious does not satisfy the written description requirement.

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail4 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GAS/ and /GKD/

APPENDIX
Discussion of Cases Dealing with Computer-Implemented 
Functional Claim Limitations and Compliance with 35 U.S.C. 112

Williamson v. Citrix Online, LLC
In Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015) (en banc), the Federal Circuit clarified the standard for determining whether 35 U.S.C. 112(f)5 applies to a claim limitation that (i) defines the invention in terms of a function(s) to be performed, but (ii) does not include the word “means”. Specifically, the en banc section of Williamson: 
Expressly overruled previous Federal Circuit decisions, which found that: (a) the presumption flowing from the absence of the term “means” is a strong one that is not readily overcome; and (b) 35 U.S.C. 112(f) does not apply in the absence of the term “means” unless the limitation essentially is devoid of anything that can be construed as structure.
Explained the Federal Circuit’s concern that such an unjustified heightened burden resulted in a proliferation of functional claiming untethered to 35 U.S.C. 112(f).
Emphasized that the essential inquiry is not merely the presence or absence of the word “means” but whether the words of the claim are understood by those of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.
Clarified that, when a claim term lacks the word “means”, the presumption can be overcome and 35 U.S.C. 112(f) will apply if it is demonstrated that the claim term
Fails to recite sufficiently definite structure, or else 
Recites a function without reciting sufficient structure for performing that function. 
Because “or else” is used to introduce the second of two alternatives, the standard clarified by the en banc section of Williamson constitutes two distinct (i.e., alternative) tests for 
[AltContent: textbox (NOTE:  In this case, the examiner relies on Williamson Test 2 as the basis for determining that 35 U.S.C. 112(f) is invoked by claim terms that (i) define the invention in terms of a function(s) to be performed, but (ii) do not include the word “means”. Accordingly, any argument that challenges the invocation of 35 U.S.C. 112(f) on the basis of Williamson Test 1 cannot be considered dispositive.)]

In Williamson, the Federal Circuit also addressed (a) the proper manner of construing a claim limitation that invokes 35 U.S.C. 112(f), (b) the proper standard for determining whether “corresponding structure” is disclosed pursuant to 35 U.S.C. 112(f) in cases involving a computer-implemented invention, and (c) the question of whether such a claim limitation is definite under 35 U.S.C. 112(b)6. Specifically:
Construing a means-plus-function claim term is a two-step process:
First, one must identify the claimed function. 
Then, one must determine what structure, if any, disclosed in the specification corresponds to the claimed function. 
Structure disclosed in the specification qualifies as “corresponding structure” if the intrinsic evidence clearly links or associates that structure to the function recited in the claim. 
Even if the specification discloses corresponding structure, the disclosure must be of “adequate” corresponding structure to achieve the claimed function. 
Where there are multiple claimed functions, the patentee must disclose adequate corresponding structure to perform all of the claimed functions.
In the case of computer implemented inventions that rely upon special software (special programming) to execute the claimed functions, the structure disclosed in the specification must be more than a general purpose computer or microprocessor. Rather, the “corresponding structure” is an algorithm(s) for performing the claimed functions. The algorithm may be expressed as a mathematical formula, in prose, as a flow chart, or in any other manner that provides sufficient structure.
The testimony of one of ordinary skill in the art (or other extrinsic evidence) cannot supplant the total absence of structure from the specification.
If the patentee fails to disclose adequate corresponding structure, the claim is indefinite. In other words, if a person of ordinary skill in the art would be unable to recognize the structure in the specification and associate it with the corresponding function(s) in the claim, a means-plus-function clause is indefinite.
In Williamson, the Federal Circuit specifically addressed the term “module for…” and held that:
The “module for…” invoked 35 U.S.C. 112(f) because it did not recite sufficiently definite structure. Rather, the “module for…” merely replaced the term “means” with the well-known nonce word “module” such that it set forth the same black box recitation of structure for providing the same specified function as if the term “means” had been used.
The patent’s written description made clear that the “module for…” cannot be implemented in a general purpose computer, but instead must be implemented in a special purpose computer, i.e., a general purpose computer programmed to perform particular functions pursuant to instructions from program software.
The patent’s drawings and written description did not disclose an algorithm for performing each of the claimed functions of the claimed “module”.
The “module for…” was indefinite under 35 U.S.C. 112(b) due to the failure to disclose any structure corresponding to at least one of the functions performed by the claimed “module”.


Aristocrat Technologies Australia Pty Ltd. v. International Game Technology
In Aristocrat Technologies Australia Pty Ltd. v. International Game Technology, 521 F.3d 1328 (Fed. Cir. 2008), the Federal Circuit addressed (a) the proper manner of construing a claim limitation that invokes 35 U.S.C. 112(f), (b) the proper standard for determining whether “corresponding structure” is disclosed pursuant to 35 U.S.C. 112(f) in cases involving a computer-implemented invention, and (c) the question of whether such a claim limitation is definite under 35 U.S.C. 112(b). The explanation and findings in Aristocrat preceded and are consistent with similar findings in Williamson (discussed above).
In Aristocrat, the Federal Circuit explained:
The purpose of means-plus-function claiming, as provided in and restricted by 35 U.S.C. 112(f), is to avoid pure functional claiming.
If the specification is not clear as to the structure that the patentee intends to correspond to the claimed function of a means-plus-function limitation, then the patentee has not paid the price required by 35 U.S.C. 112(f). Rather, the patentee is improperly attempting to claim in functional terms unbounded by any reference to structure in the specification.
In cases involving a computer implemented invention, where a limitation invokes 35 U.S.C. 112(f), the disclosure of only a general purpose computer as the structure that performs a particular function amounts to pure functional claiming. Because general purpose computers can be programmed in very different ways to perform a given task, simply disclosing a general purpose computer does not limit the scope of the claim to the “corresponding structure” required by 35 U.S.C. 112(f).
The disclosure of a standard (i.e., general purpose) microprocessor with “appropriate programming”, without any guidance to determine the meaning thereof, is not sufficient because the specification does not set forth any specific algorithm or any step-by-step process for performing the recited function(s).
Computer-implemented means-plus-function limitations lack sufficient disclosure of the corresponding structure when the specification fails to disclose the specific algorithm(s) required to transform a general purpose computer into a special 
There is a distinction between language that simply describes the function to be performed and the required disclosure of an algorithm(s) by which it is performed. In other words, it is not enough to disclose desired results or intended outcomes; rather, the means of achieving those results/outcomes must be disclosed in the form of a specific algorithm(s) that describes how the claimed function(s) is performed.
The specification is not required to include a listing of source code or a highly detailed description of the algorithm. It is required, however, to provide a sufficiently detailed description of the algorithm required to perform the claimed function(s).
The disclosure of “corresponding structure” required by 35 U.S.C. 112(f) should not be conflated with the less strict enablement requirement of 35 U.S.C. 112(a)7 because it serves the very different purpose of limiting the scope of the claim to the particular structure disclosed. 
It is not sufficient for the patentee to simply state or later argue that persons of ordinary skill in the art would know what structures to use (i.e., what specific algorithm to employ) to accomplish the claimed function(s), i.e., to argue that the enablement requirement is met. The inquiry is whether one skilled in the art would understand the patent specification itself to disclose, in sufficient detail, the “corresponding structure” (i.e., the necessary software-based algorithm) for performing the claimed function(s).
If the patentee fails to disclose adequate corresponding structure, the claim lacks specificity and is indefinite.


Egenara, Inc. v. Cisco Systems, Inc.
In Egenara, Inc. v. Cisco Systems, Inc., 972 F.3d 1367 (Fed. Cir. 2020), the Federal Circuit:
Explained that patentees are not permitted to freely engage in functional claiming while circumventing 35 U.S.C. 112(f) simply by avoiding the use of the word “means”.
Relied upon the two-test standard clarified in Williamson in conjunction with other decisions finding that 35 U.S.C. 112(f) will apply if it is demonstrated that the claim term amounts to a generic term, a black box recitation of structure and/or a coined nonce word that fails to recite sufficiently definite structure.
Stressed the importance of giving due consideration to Williamson while cautioning against relying on pre-Williamson precedent.
Emphasized that the essential inquiry is not whether a claim term recites any structure but whether it recites sufficient structure for performing all of the claimed functions, i.e., a claim limitation is subject to 35 U.S.C. 112(f) if it recites functions without reciting sufficient structure for performing each of those functions. 
Noted that the patent’s specification is consistent with an understanding of the claimed “logic to…” as an abstraction for the set of steps designed to accomplish the claimed functions because the specification discloses that the logic has to be implemented via software.
Reiterated that the question is not whether “logic” is utterly devoid of structure but whether the claim term recites sufficient structure to perform the claimed functions. Further, mere inclusion of a limitation within a structure does not automatically render the limitation itself sufficiently structural. While the claimed “logic” may connote some structure in the general sense of software, firmware or circuitry, it was not shown to amount to sufficient structure for performing each of the claimed functions.
Concluded that the claimed “logic to…” was no more than a black box recitation of structure for performing the claimed functions and, thus, was merely a generic substitute for “means for…”
Egenara shows that it is proper to rely on Williamson Test 2 (i.e., the claim term recites one or more functions without reciting sufficient structure for performing those functions) as the basis for determining that 35 U.S.C. 112(f) is invoked.

Altiris Inc. v. Symantec Corp.
In Altiris Inc. v. Symantec Corp., 318 F3d 1363 (Fed. Cir. 2003), the Federal Circuit construed a “means of booting” limitation that was defined in the claims as “including a first set of commands…for booting…and a second set of commands…for booting…” The patent owner argued that the recitation of the first and second set of commands in the claim itself was sufficient structure to perform the entire claimed function since the “commands” are structure in the form of software that will carry out the booting function(s). The Federal Circuit disagreed because, while the recited “commands” constitute structure, they do not constitute sufficient structure to perform the entirety of the claimed function(s). The commands are described solely in functional terms, and one must refer to the specification to determine the structure of those “means” or “commands”. Further, the software-based “commands” are so broad as to give little indication of the particular structure used such that one must still look to the specification for an adequate understanding of the structure of that software. Accordingly, the Federal Circuit ultimately held that the “means of booting” invoked 35 U.S.C. 112(f) because the “commands” were not sufficient structure to perform the entire claimed function.
Thus, like Egenara, Altiris shows that it is not enough to merely claim some structure. The critical question is whether the claim itself recites sufficient structure for performing the entire claimed function—even if there is some structure in the claimed phrase.  

Informative PTAB Decisions
The Patent Trial and Appeal Board (PTAB) has issued informative decisions that support the Examiner’s position that Williamson Test 2 may be the basis for invoking 35 U.S.C. 112(f).  Although these decisions do not expressly rely on “Williamson Test 2”, they use essentially the same rationale for invoking 35 U.S.C. 112(f). The first of these decisions also addresses computer-implemented functional claim limitations that do not necessarily invoke 35 U.S.C. 112(f).

Ex Parte Smith
In Ex Parte Smith (Appeal 2012-007631 decided 14 March 2013),8 the PTAB construed a “processor programmed to…” limitation set forth using functional language. The PTAB found a skilled artisan would not recognize “processor” as the name of sufficiently definite structure for performing each of the claimed functions because (a) the claimed functions cannot be executed by a commercially available off-the-shelf (i.e., general purpose) processor without additional programming, (b) the claim did not recite any structure connected to the “processor” other than “memory”, which is not sufficient structure for performing the recited functions, and (c) the term “processor” is different from the terms “circuit” and “circuitry” because the recited processor and associated claim language does not convey to a skilled artisan anything about the internal components, structure, or specific operation of the processor. The PTAB concluded that the claimed “processor” is a non-structural term that would not be understood by one of ordinary skill in the art as having sufficiently definite structure to perform all the recited functions. Rather, “processor programmed to…” was used as merely a substitute for the term “means for…” and thus invoked 35 U.S.C. 112(f). 
Since 35 U.S.C. 112(f) was invoked, the PTAB looked to the specification for the disclosure of sufficient “corresponding structure” for performing the claimed functions. Following Aristocrat, the PTAB evaluated whether the specification disclosed an algorithm that transforms a general purpose computer into a special purpose computer that performs the claimed functions. The PTAB found that the specification contained a flow chart and accompanying description that simply restated the claimed functions without conveying to one of ordinary skill in the art how the processor ensured that the claimed functions are performed. Because the specification failed to disclose an algorithm for performing all of the recited functions, the PTAB concluded that it failed to describe sufficient “corresponding structure” pursuant to 35 U.S.C. 112(f) and, therefore, “processor programmed to…” was indefinite under 35 U.S.C. 112(b).
In Ex Parte Smith, the PTAB also construed a claim directed to a computer-implemented method reciting steps (i.e., functions) that paralleled the functions used to define the “processor programmed to…” limitation. Because the specification failed to disclose an algorithm for 9, which (i.e., Part II) addresses computer-implemented functional claim limitations that do not necessarily invoke 35 U.S.C. 112(f).

Ex Parte Erol
In Ex parte Erol (Appeal 2011-001143 decided 13 March 2013),10 the PTAB construed a “processor adapted to…” limitation set forth using functional language. The PTAB found a skilled artisan would not recognize “processor” as the name of sufficiently definite structure for performing each of the claimed functions because (a) the claimed functions cannot be executed by a commercially available off-the-shelf (i.e., general purpose) processor without additional programming, (b) the term “processor” is different from the term “circuit” because the recited processor and associated claim language does not convey how each of the recited functions is achieved, (c) the claim did not recite any structure connected to the “processor” other than a “reader”, which is not sufficient structure for performing the recited functions, and (d) the claims did not recite and the written description did not delineate the internal components of the “processor” or in another way convey structure to skilled artisans to support a conclusion that the claimed “processor adapted to…” is not a purely functional limitation. The PTAB concluded that the claimed “processor” is a non-structural term that would not be understood by one of ordinary skill in the art as having sufficiently definite structure to perform all the recited functions. Rather, “processor adapted to…” was used as merely a substitute for the term “means for…” and thus invoked 35 U.S.C. 112(f). 
Since 35 U.S.C. 112(f) was invoked, the PTAB looked to the specification for the Aristocrat, the PTAB evaluated whether the specification disclosed an algorithm that transforms a general purpose computer into a special purpose computer that performs the claimed functions. The PTAB found that the specification failed to set forth a sequence of steps of a particular algorithm, or instructions for using a particular piece of hardware, employing a specific source code, or following a particular program. Rather, the description of only a myriad of examples was, in effect, an impermissible attempt to claim every possible way of accomplishing a claimed function. Because the specification failed to disclose an algorithm for performing all of the recited functions, the PTAB concluded that it failed to describe sufficient “corresponding structure” pursuant to 35 U.S.C. 112(f) and, therefore, “processor adapted to…” was indefinite under 35 U.S.C. 112(b).

Other PTAB Decisions
The Patent Trial and Appeal Board (PTAB) has issued other opinions that, while not designated as precedential or informative, are nevertheless instructive.

Ex parte Jiajun Zhu et al. ‘727 (Appeal 2020-005727)
In Ex parte Jiajun Zhu et al. ‘727 (Appeal 2020-005727 decided 04 November 2020),11 the PTAB considered claims directed to computer-implemented methods reciting steps (i.e., functions) performed by a computing device. Specifically, the PTAB addressed whether such claims comply with the written description requirement of 35 U.S.C. 112(a). In doing so, the PTAB provided a detailed discussion of the 2019 § 112 Guidance. Specifically, the PTAB explained that:
The 2019 § 112 Guidance addresses examination of computer-implemented functional claims that recite only the idea of a solution or outcome to a problem but fail to recite details of how the solution or outcome is accomplished.12
When examining computer-implemented functional claims (including computer-implemented method claims), the examiner should determine whether the 
It is not enough that a skilled artisan could theoretically write a computer program(s) to achieve the claimed functions because a specification must explain how the inventor intends to achieve the claimed functions to satisfy the written description requirement. 
An algorithm can be expressed in any understandable terms such as in prose or as a flow chart. Recital of actual computer code is not necessary. However, sufficient information must be provided to show that the inventor had possession of the claimed invention. Such “sufficient information” constitutes details about how a disclosed general purpose computer or processor is programmed to achieve the desired outcomes defined by the claimed functions.
In Ex parte Jiajun Zhu et al. ‘727, the PTAB found that the specification described an outline of the desired results that the computer is expected to achieve, but missing from the specification was the algorithm or logic flow or instructions which would explain how a general purpose computer is programmed to perform the claimed functions. Absent the disclosure of the necessary algorithm(s), the specification failed to convey possession of the computer-implemented invention. Accordingly, the PTAB concluded that the claims failed to comply with the written description requirement of 35 U.S.C. 112(a). Thus, even if a claim is not construed as reciting a means-plus-function limitation, computer-implemented functional limitations require the disclosure of the necessary algorithm (i.e., how the claimed functions are achieved) in order to satisfy 35 U.S.C. 112(a).

Ex parte Jiajun Zhu et al. ‘723 (Appeal 2020-005723)
In Ex parte Jiajun Zhu et al. ‘723 (Appeal 2020-005723 decided 04 November 2020),13 the PTAB considered similar claims and made similar findings to those addressed in Ex parte Jiajun Zhu et al. ‘727 (discussed above).



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In this section, all citations are to the portions of the original disclosure as they appear in Patent No. 9,213,337. The same disclosure appears in parent Patent No. 8,825,259.
        2 When a claim requires the performance of specific functions, as opposed to general computing functions, the corresponding structure is required to be more than a general purpose computer/memory/ processor storing and executing general purpose computer instructions since the claimed functions are not coextensive with a general purpose computer/memory/processor storing and executing general purpose computer instructions. 
        3 The USPTO guidance entitled “Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C. 112”, 84 Fed. Reg. 57 (Jan. 7, 2019), which is referred to herein as the “2019 § 112 Guidance”.
        4 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.
        5 Pre-AIA  35 U.S.C. 112, ¶ 6 was recodified by the AIA  as 35 U.S.C. 112(f) without any modification to the actual wording thereof. Thus, “35 U.S.C. 112, ¶ 6” is synonymous with “35 U.S.C. 112(f)”. The AIA  numbering is used herein.
        6 Pre-AIA  35 U.S.C. 112, ¶ 2 was recodified by the AIA  as 35 U.S.C. 112(b) with the change from the term “applicant” to the phrase “inventor or a joint inventor”. Thus, “35 U.S.C. 112, ¶ 2” is synonymous with “35 U.S.C. 112(b)”. The AIA  numbering is used herein.
        7  Pre-AIA  35 U.S.C. 112, ¶ 1 was recodified by the AIA  as 35 U.S.C. 112(a) with only the change from the term “inventor” to the phrase “inventor or joint inventor”. Thus, “35 U.S.C. 112, ¶ 1” is synonymous with “35 U.S.C. 112(a)”. The AIA  numbering is used herein.
        8 Available at: https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/inform/ ex_parte_smith_fd2012007631.pdf
        9 Available at: https://www.federalregister.gov/documents/2019/01/07/2018-28283/examining-computer-implemented-functional-claim-limitations-for-compliance-with-35-usc-112
        10 Available at: https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/inform/ ex_parte_erol_fd2011001143.pdf
        11 Retrievable at: https://developer.uspto.gov/ptab-web/#/search/decisions
        12 See Part II of the 2019 § 112 Guidance, which addresses computer-implemented functional claim limitations that do not necessarily invoke 35 U.S.C. 112(f).
        13 Retrievable at: https://developer.uspto.gov/ptab-web/#/search/decisions